The opinion of the Court was delivered, by
Lowrie, J.
The principle relied on by the plaintiffs in error was strained to the utmost in Kerr v. Day, 14 State Rep. 112, But that case was very different from the present one.
*366Where a lessor stipulated with his lessee, in the lease, that when the land was offered for sale, the first offer shall be made to the lessee upon terms as favorable as are offered to any other person, this stipulation gives to the lessee no title to or interest in the land, and creates only a personal obligation.
Judgment affirmed.